Case 2:20-cv-03649-PBT Document 23-4 Filed 11/25/20 Page 1 of 9




          EXHIBIT B
         Case 2:20-cv-03649-PBT Document 23-4 Filed 11/25/20 Page 2 of 9




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


POLYSCIENCES, INC.,
                                                   Case No. 20-cv-03649-PBT
                       Plaintiff,

v.

JOSEPH T. MASRUD,

                     Defendant.


            POLYSCIENCES, INC.’S FIRST REQUEST FOR PRODUCTION OF
                DOCUMENTS AND THINGS TO JOSEPH T. MASRUD

       Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and the Local Rules

of the United States District Court for the Eastern District of Pennsylvania, Plaintiff Polysciences,

Inc. (“Polysciences”) hereby requests that Defendant Joseph T. Masrud (“Masrud”) produce

documents, electronically stored information, and things responsive to the following requests (the

“Requests”) at the offices of Fox Rothschild LLP, 2000 Market Street, 20th Floor, Philadelphia,

PA 19103, within thirty (30) days of the date of service.

                             DEFINITIONS AND INSTRUCTIONS

       When used in these Requests, the following terms should have the meaning herein assigned

unless the context clearly requires another construction.

       1.      “Parties.” The terms “plaintiff” and “defendant” as well as a party’s full or

abbreviated name or a pronoun referring to a party mean the party and, where applicable, its

officers, directors, employees, partners, corporate parent, subsidiaries or affiliates. This definition

is not intended to impose a discovery obligation on any person who is not a party to the litigation.

       2.      The “Polysciences Trade Secrets” means Polysciences’ proprietary trade secret and

confidential information as defined in the Verified Complaint, ¶ 4.

                                                  1
         Case 2:20-cv-03649-PBT Document 23-4 Filed 11/25/20 Page 3 of 9




       3.       “Serochem” means Serochem LLC and all predecessors in interest and/or affiliates

or subsidiaries of Serochem LLC or its predecessors in interest and the respective owners, officers

and directors of Serochem LLC and its affiliates and subsidiaries.

       4.       The “Confidentiality and Proprietary Agreement” means the agreement entered

into by Joseph T. Masrud on January 5, 2014 and attached to the Verified Complaint as Exhibit 2.

       5.       “Polysciences’ PEI Products” means any and all Polyethylenimine (“PEI”)

products offered for sale by Polysciences.

       6.       “Serochem’s PEI Products” means the Polyethylenimine products offered for sale

by Serochem, which includes but is not limited to, Serochem’s PEI Prime™ Powder, Transfection

Grade Linear Polyethylenimine and PEI Prime™ AQ 1 mg/mL Liquid Transfection Reagent.

       7.       This “Action” means the instant action brought by Polysciences against Masrud in

the United States District Court for the Eastern District of Pennsylvania, 20-cv-03649-PBT.

       8.       “Document” is defined to be synonymous in meaning and equal in scope to the

usage of the term “documents or electronically stored information” in Fed. R. Civ. P. 34(a)(1)(A).

A draft or non-identical copy is a separate document within the meaning of this term.

       9.       “Communication” means the transmittal of information (in the form of facts, ideas,

inquiries or otherwise).

       10.      “Person” is defined as any natural person or any business, legal, or governmental

entity or association.

       11.      “Concerning” means relating to, referring to, describing, evidencing, or

constituting.

       12.      Identify (with respect to persons). When referring to a person, “to identify” means

to give, to the extent known, the person’s full name, present or last known address, and when



                                                 2
         Case 2:20-cv-03649-PBT Document 23-4 Filed 11/25/20 Page 4 of 9




referring to a natural person, additionally, the present or last known place of employment. Once a

person has been identified in accordance with this subparagraph, only the name of that person need

be listed in response to subsequent discovery requesting the identification of that person.

       13.     Identify (with respect to documents). When referring to documents, “to identify”

means to give, to the extent known, the (i) type of document; (ii) general subject matter; (iii) date

of the document; and (iv) author(s), addressee(s) and recipient(s).         In the alternative, the

responding party may produce the documents, together with identifying information sufficient to

satisfy Fed. R. Civ. P. 33(d).

       14.     All/Any/Each. The terms “all,” “any,” and “each” shall each be construed as

encompassing any and all.

       15.     The connectives “and” and “or” shall be construed either disjunctively or

conjunctively as necessary to bring within the scope of the discovery request all responses that

might otherwise be construed to be outside of its scope.

       16.     The use of the singular form of any word includes the plural and vice versa.

       17.     These Requests seek the production of documents and things as of the date on

which Defendant responds; however, these Requests shall be deemed continuing and must be

supplemented as required by the Federal Rules of Civil Procedure. If, after producing documents

and things, Defendant becomes aware of any further document(s), thing(s), or information

responsive to these Requests, Defendant is required to produce such additional documents, things,

and/or information to Plaintiff promptly upon acquiring possession of such.

       18.     If any document or thing is not produced on a claim of privilege or Defendant

contends a document or thing is otherwise excludable from discovery, Defendant shall provide




                                                 3
         Case 2:20-cv-03649-PBT Document 23-4 Filed 11/25/20 Page 5 of 9




Plaintiff with a privilege log that conforms with Federal Rule of Civil Procedure 26(b)(5) and this

Court’s local rules.

       19.     If Defendant objects to any request as overly broad or unduly burdensome,

Defendant shall produce those documents and/or things which are unobjectionable and specifically

identify the respect in which the request is allegedly overly broad or burdensome, respectfully.

       20.     Unless otherwise noted, the time period covered by these Requests is from January

5, 2014 to date.

                              REQUESTS FOR PRODUCTION

       Request No. 1.         Documents and things identified or relied upon in responding to all

interrogatories served on Defendant.

       Request No. 2.         Documents and things concerning this Action, including

communications to any third-parties.

       Request No. 3.         Any report or opinion or analysis from any expert, consultant, or

other source that Defendant intends to rely upon in this Action, and any documents such person

considered or relied upon in preparing such report or reaching such opinion.

       Request No. 4.         All documents and things, including communications and

agreements, exchanged between Defendant and/or Serochem and any customers (current or

former) concerning Serochem’s PEI Products.

       Request No. 5.         All documents and things, including communications, agreements,

specifications, methods and protocols, exchanged between Defendant and/or Serochem and any

supplier(s) or manufacturer(s) of Serochem’s PEI Products.




                                                4
        Case 2:20-cv-03649-PBT Document 23-4 Filed 11/25/20 Page 6 of 9




       Request No. 6.         Documents sufficient to determine, on a per unit and per customer

basis, Defendant and/or Serochem’s sales (by unit and dollar volume), revenue, profits (gross, net,

and profit after taxes) in connection with Serochem’s PEI Products.

       Request No. 7.         Documents and things concerning the design and development of

Serochem’s PEI Products, including but not limited to, documents and communications

concerning Masrud’s decision to develop each of Serochem’s PEI Products.

       Request No. 8.         Documents sufficient to identify the entities or persons involved in

the development, design, testing, engineering, manufacturing, marketing, and sales of each of

Serochem’s PEI Products.

       Request No. 9.         Documents relating to the manufacture, including protocols and

methods, of each of Serochem’s PEI Products.

       Request No. 10.        Documents and things concerning the advertising, marketing,

promotion, sale, or commercialization of any of Serochem’s PEI Products.

       Request No. 11.        All communications between Masrud and/or Serochem and any

entity or individual known or reasonably believed by Masrud to he or have been a Polysciences

customer or Polysciences prospective customer.

       Request No. 12.        Any documents or communications referring to Polysciences or

Polysciences’ PEI Products or Polysciences Trade Secrets.

       Request No. 13.        Two (2) physical samples of each of Serochem’s PEI Products.

       Request No. 14.        Documents and things concerning or related to any comparison of

any of Serochem’s PEI Products to any other product, including but not limited to Polysciences’

PEI Products.




                                                 5
        Case 2:20-cv-03649-PBT Document 23-4 Filed 11/25/20 Page 7 of 9




       Request No. 15.        Documents and things concerning the projected sales of, revenue or

profit forecasts for, or actual or projected market share for, each of Serochem’s PEI Products.

       Request No. 16.        Documents and things demonstrating or related to Serochem’s

“R&D process” through which it claims it “created its own PEI based transfection reagent

products” and identify all “publicly available knowledge or analytical data that it obtained through

publicly available means” used by Serochem to develop its PEI Products, as stated in Jeffrey

Oberman’s July 16, 2020 letter to Bret Puls.

       Request No. 17.        Documents and things demonstrating or related to Serochem’s

manufacturing methods, production protocols, equipment parameters, product specifications, any

and all raw material vendors, any and all third party manufacturers, and any and all testing labs

associated with each of the Serochem PEI Products identified in response to Interrogatory No. 1.

Such description shall include, but not be limited to, identifying when such development activities

started and ended, identification of any attempt to design around Polysciences’ PEI Products, all

publications and documents referred to on Page 3 of Jeffery Oberman’s July 16, 2020 letter to Bret

Puls, any documents relating to such development activities, and the persons most knowledgeable

about the development of each such product.

       Request No. 18.        Documents and things demonstrating or relating to the statement on

page 2 of Jeffery Oberman’s July 16, 2020 letter to Bret Puls that Serochem’s PEI Prime Powder

and PEI Prime AQ “are materially different from the products that Polysciences sells and provide

a significant performance benefit over Polysciences’ products at a lower price point.”

       Request No. 19.        Documents and things concerning any attempt by Masrud, and/or

Masrud on behalf of Serochem, to design around any of Polysciences’ PEI Products.




                                                 6
        Case 2:20-cv-03649-PBT Document 23-4 Filed 11/25/20 Page 8 of 9




       Request No. 20.       All documents and things concerning information or materials

concerning Polysciences and/or Polysciences’ PEI Products that were available to Masrud or

created, maintained or obtained by Masrud in connection with his work with Polysciences in an

employment, consulting or any other capacity.

       Request No. 21.       All documents and things concerning Polysciences’ PEI Products

that Masrud obtained, in hard copy or electronically from any Polysciences server, document

management system, email account, personal computer, external hard drive, or cloud storage from

January 2019 to October 2019, including any such document or thing Masrud kept in his or

Serochem’s possession, and/or transferred to any non-Polysciences server, document management

system, email account, personal computer, external hard drive, or cloud storage.

       Request No. 22.       Documents and communications concerning the Confidentiality and

Proprietary Agreement.



                                            FOX ROTHSCHILD LLP


Dated: August 18, 2020                      /s/ Eric E. Reed
                                            Eric E. Reed
                                            Steven J. Daroci
                                            2000 Market Street, 20th Floor
                                            Philadelphia, PA 19103
                                            (215) 299-2741 - direct
                                            (215) 299-2150 - fax
                                            EReed@foxrothschild.com

                                            Attorneys for Plaintiff
                                            Polysciences, Inc.




                                                7
         Case 2:20-cv-03649-PBT Document 23-4 Filed 11/25/20 Page 9 of 9




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 18th day of August 2020, a copy of the

foregoing was served on all counsel of record for Plaintiffs in the action via electronic mail to:

       Homans Peck, LLC
       Julianne Peck, Esq.
       1500 John F. Kennedy Blvd.
       2 Penn Center, Suite 520
       Philadelphia, PA 19102
       Phone: (215) 868–6214
       JPeck@HomansPeck.com



Date: August 18, 2020                         By: /s/ Eric E. Reed
                                                    Eric E. Reed




                                                 8
